DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-13
Withdrawn claims: 				8-10
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-7, 11-13
Currently rejected claims:			1-7, 11-13
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-7, 11-13) in the reply filed on 04/20/2022 is acknowledged.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites “the first cold storage tank”, but only discloses a single cold storage tank within the claim wherein the term “first” implies that there are multiple cold storage tanks; therefore, the claim is indefinite.  Claim 6 also recites “about 50%-80% of the antifreeze solution is added into the cold storage tank”, but does not recite an actual amount of antifreeze solution in any of the claims and does not recite a source of the antifreeze solution being added to the cold storage tank so as to determine the recited “about 50%-80%”.  Therefore, the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 11-13 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 11 -13 recite that “the antifreeze solution is composed of edible alcohol, propylene glycol, glycerin, calcium chloride, sodium chloride, amino acids, Antarctic krill protein hydrolysate with an average molecular weight of 50 KDa to 100 KDa, surfactant, and water” which are already required by claim 1.  Therefore, claims 5 and 11-13 fail to further limit the subject matter of claim 1 upon which they depend  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  Claim 1 is a “use claim” as related to the phrase “the antifreeze solution is used as a main cold source” since it is unclear how the antifreeze is used to cool the fish (e.g., the solution is sprayed on the fish, the fish are submerged in the solution).  A “use claim” does not “purport to claim a process, machine, manufacture, or composition of matter”.  In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). See MPEP 2173.05(q).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is also rejected under 35 U.S.C. 112(a). Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2017/0295777) in view of Ding (CN 102009740A; cited by IDS; Google translation relied on for citations), Wang (US 4968520), Yugueros (US 2011/0039699), Chiba (US 2009/0054626), Ma (Ma et al., “Thermal Hysteresis Activity of Antifreeze Protein from Antarctic Krill (Euphausia superba) by Differential Scanning Calorimetry Evaluation”, June 15, 2018,  Food Science, vol. 39, issue 11; Google translation relied on for citations), and Yanan (Yanan et al., “Effect of eel head protein hydrolysates on the denaturation of grass carp surimi during frozen storage”, 2012, Procedia Engineering, vol, 27, pages 223-228), as evidenced by Open (“Glycerol”, 2009, Openwetware.org, https://openwetware.org/wiki/Glycerol) and LSU (“Ethyl Alcohol”, 2017, Louisiana State University (LSU), . https://web.archive.org/web/20171226123940/http://macro.lsu.edu:80/HowTo/solvents/ethanol.htm)
Regarding claim 1, Wei teaches a method for preserving (Abstract) aquatic products (corresponding to seafood) using an antifreeze solution (corresponding to cryoprotectant solution [0051] that inhibits ice crystal formation [0186]) comprising an edible alcohol (corresponding to ethanol [0041], [0181]), polypropylene glycol, glycerin (corresponding to glycerol) [0042], peptides [0105], [0106], amino acids [0040], polysorbate-80 surfactant [0045], and water [0054].  Since Wei discloses that the antifreeze solution can penetrate the cells of the item being frozen [0180], such as food [0051], each component of the antifreeze solution is food grade.  Although Wei teaches that the antifreeze product is used to prevent formation of ice in general mechanical and electrical equipment [0199], claim 1 does not describe how the onboard refrigeration system refrigerates the antifreeze solution (e.g., a container of the solution is placed inside the refrigeration system; the solution is circulated through coils within the refrigeration system).  For the purpose of this examination, the requirement that an onboard refrigeration system refrigerates the antifreeze solution will be interpreted as meaning that the solution is circulated through coils within the system per the limitations recited in claim 6, which is not taught by Wei.  Wei also does not teach the inclusion of calcium chloride, sodium chloride, and Antarctic krill protein hydrolysate in the solution or the recited concentrations of the ingredients.
However, Ding teaches a method for preserving aquatic products at sea, comprising the following steps: using an onboard refrigeration system to refrigerate an antifreeze solution (corresponding to cool brine in the cold-storage groove), wherein the antifreeze solution is used as a main cold source (corresponding to the cool brine carries out cold and hot exchange), core temperatures of the fish bodies drop rapidly to achieve rapid cooling (page 2, third paragraph under “Summary of the invention”) and reduce activity of endogenous enzymes and inhibit proliferation of microorganisms (page 2, first paragraph under “Background technology) by indirect (page 2, third paragraph under “Summary of the invention”) or direct heat exchange with captured catches (page 3, paragraph 3).  Wang discloses a freezing solution that contains 5-35% propylene glycol, 5-20% sodium chloride (column 3, lines 1-4), which overlaps the claimed content of sodium chloride and propylene glycol, which provides the benefit of maintaining organoleptic property and also no cell breakdown during freezing (column 2, lines 5-10).  Wang also discloses that calcium chloride has also been used in antifreeze solutions (column 1, lines 17-19) and that a concentration of 10% results in bitterness of the solution (column 1, lines 36-45), which at least suggests that a concentration of less than 10% may be used without imparting an unfavorable flavor to the food, which overlaps the claimed amount of calcium chloride. Yugueros teaches an anti-freeze solution (corresponding to cryoprotectant capable of removing ice or preventing ice formation [0023]) comprising glycerol (corresponding to glycerin) and 10-30 wt% ethanol [0044], which overlaps the claimed edible alcohol concentration, wherein the volume ratio of glycerin to alcohol is 1:4 [0053].  Since glycerol has a density of 1.26 g/ml as evidenced by Open (paragraph under “Freezing”) and ethanol has a density of about 0.78 g/ml as evidenced by LSU (sixth row under “Physical Properties”), the antifreeze solution comprises glycerol in an amount of about 2.5- 7.6 wt%, which falls within the claimed glycerol concentration.  Yugueros also teaches that the solution comprises 0.001-0.1 wt% of surfactant [0026], which overlaps the claimed surfactant concentration.  Chiba teaches that Antarctic krill protein contains antifreeze protein [0008] hydrolysates (corresponding to the proteins being subjected to heat treatment, reduction treatment or thermal reductions treatment [0057]) that prevent ice crystal formation when used in concentrations of about 0.00001-10% [0060], which overlaps the claimed concentration.  Ma teaches that the antifreeze proteins from krill have a molecular weight of 76 kDa (page 1, Abstract).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Wei by incorporating the antifreeze solution into the refrigeration system of Ding.  Since Wei discloses that the solution is used to prevent ice formation in general mechanical equipment and in frozen seafood, but does not disclose a method of doing so, a skilled practitioner would have been motivated to consult an additional reference such as Ding in order to determine a suitable mechanical system in which to use the antifreeze solution to produce frozen seafood, thereby rendering the claimed onboard refrigeration unit obvious.  As previously mentioned above, claim 1 does not describe how the onboard refrigeration system refrigerates the antifreeze solution (e.g., a container of the solution is placed inside the refrigeration system; the solution is circulated through coils within the refrigeration system) so the requirement that an onboard refrigeration system refrigerates the antifreeze solution is being interpreted as meaning that the solution is circulated through coils within the system per the limitations recited in claim 6 for the purpose of this examination.  However, claim 1 should be amended to clarify the meaning of the phrase “using an on-board refrigeration system to refrigerate an antifreeze solution”.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Wei by incorporating the amounts of propylene glycol, sodium chloride, and calcium chloride taught by Wang.  Since Wei teaches that the antifreeze solution contains propylene glycol, sodium chloride, and calcium chloride, but does not disclose an amount to incorporate into such a solution, a skilled practitioner would have been motivated to consult an additional reference such as Wang in order to determine a suitable amount of these components to use in the solution so as to maintain organoleptic properties, prevent cell breakdown during freezing, and not raise viscosity of the solution.  The selection of amounts of these ingredients within the overlapping ranges renders the claimed concentrations of propylene glycol, sodium chloride, and calcium chloride obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Wei by incorporating the amounts of edible alcohol, glycerol, and surfactant taught by Yugueros.  Since Wei teaches that the antifreeze solution contains glycerol, edible alcohol, and surfactant, but does not disclose an amount to incorporate into such a solution, a skilled practitioner would have been motivated to consult an additional reference such as Yugueros in order to determine a suitable amount of these components to use in the solution so as to prevent ice formation during freezing, thereby rendering the claimed concentrations of edible alcohol, glycerol, and surfactant obvious.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Wei by incorporating the amount of Antarctic krill protein hydrolysate having a molecular weight of 76 kDa taught by Chiba and Ma.  Since Wei teaches that the antifreeze solution contains peptides, but does not disclose a specific peptide, an amount of peptide, or a molecular weight of peptide to incorporate into such a solution, a skilled practitioner would have been motivated to consult an additional reference such as Chiba and Ma in order to determine a suitable amount and molecular weight of peptide to use in the solution so as to prevent ice formation during freezing, thereby rendering the claimed inclusion, concentration, and average molecular weight of Antarctic krill protein hydrolysate obvious.  Furthermore, since the combination of prior art teaches concentrations for each of the claimed compounds, excluding amino acids, the antifreeze solution of the cited prior art comprises amounts of amino acids which overlaps the claimed concentration and a selection of an amount within the overlapping range renders the claimed amino acid concentration obvious. 
Regarding claim 3, Wei teaches that the antifreeze solution comprises peptides and peptoid monomers which contain glycine, alanine, and arginine [0040].
Regarding claim 4, Wang discloses a freezing solution that contains 5-35% propylene glycol (column 3, lines 1-4), which overlaps the claimed concentration of propylene glycol.  Wang also discloses that a concentration of 10% calcium chloride results in bitterness of the solution (column 1, lines 42-45) which at least suggests that a concentration of less than 10% may be used without imparting an unfavorable flavor to the food, which overlaps the claimed amount of calcium chloride.  Yugueros teaches an anti-freeze solution (corresponding to cryoprotectant capable of removing ice or preventing ice formation [0023]) comprising glycerol (corresponding to glycerin) [0044] in an amount of about 2.5- 7.6 wt% as described in the rejection of claim 1 above, which overlaps the claimed glycerol concentration.  A selection of a value within the overlapping ranges renders the claim obvious.
Regarding claim 5, Wei teaches an antifreeze solution [0051] comprising an edible alcohol (corresponding to ethanol [0041], [0181]), polypropylene glycol, glycerin (corresponding to glycerol) [0042], amino acids [0040], polysorbate-80 surfactant [0045], and water [0054].  Wang teaches the solution contains sodium chloride (column 3, lines 1-4) and calcium chloride (column 1, lines 42-45) while Ma teaches the solution comprises Antarctic krill protein hydrolysate having a molecular weight of 76 kDa (page 1, Abstract).
Regarding claim 6, Ding teaches that the method uses a device (corresponding to Fig. 3) which includes a cold storage tank (corresponding to cold storage groove), a cooling tank (corresponding to bosh), an onboard refrigeration house (corresponding to cold store 23), a heat exchanger (corresponding to H Exch 10 and heat exchanger 10), and an onboard refrigeration system (corresponding to boat-carrying refrigeration system) (page 5, first through third paragraphs under “Embodiment 7”), wherein a wall of the cold storage tank (corresponding to the evaporator 5 being located along the wall of the tank in Fig. 3) and the onboard refrigeration house are provided with a coil (corresponding to cooling coil 24 and evaporator 5), a self-circulation line controlled by a first valve and a first circulation pump is formed between the coil of the onboard refrigeration house and the cold storage tank (page 5, first paragraph under “Embodiment 7”); a second circulation line controlled by a valve and a circulation pump is formed between the cold storage tank and the heat exchanger (page 5, third paragraph under “Embodiment 7”), and a third circulation line controlled by a third valve and a third circulation pump is formed between the cooling tank and the heat exchanger (page 5, third paragraph under “Embodiment 7”).  Ding teaches that the method includes: (1) adding antifreeze solution to the cold storage tank, starting the onboard refrigeration system (corresponding to evaporator 5 is immersed in the salt solution in the cold storage groove and carries out cold and hot exchange with the solution) (page 5, third paragraph under “Embodiment 7”), opening the first valve to make the self-circulation line communicating, starting the first circulation pump to make the antifreeze solution flow in the cold storage tank, exchanging heat within the coils of the cold storage tank and the onboard refrigeration system exchange for cooling (page 5, fifth paragraph under “Embodiment 7”) so that a temperature of the antifreeze solution in the cold storage tank is -20°C (page 5, third paragraph under “Embodiment 7”), which falls within the claimed temperature range.  Ding teaches that the method includes: (2) adding seawater to the cooling tank (corresponding to seawater in the bosh 14), adjusting salt content in the seawater (corresponding to adding salt to reduce the freezing point of water) (page 4, paragraph 4); opening the second and third valves and starting the second and third circulation pumps to make the second circulation line and the third circulation line communicating at the same time, so that the seawater in the cooling tank and the antifreeze solution in the cold storage tank exchange heat for cooling through the heat exchanger, so that a temperature of the seawater in the cooling tank is reduced to -2°C  (corresponding to the low temperature cool brine is delivered to the heat exchanger through pump 9 and sends into H Exch 10 with the seawater in the bosh 14 through pump 12 and carry out cold and hot exchange so that the temperature of the sweater in the bosh 14 is -2°C) (page 5, third paragraph under “Embodiment 7”), which fall within the claimed temperature range, then the captured catches are transferred into the cooling tank and contact the cold seawater at -2°C to cool the fish bodies quickly, reducing the temperature of the centers of the fish bodies to 0°C thus meeting a cooling requirement (page 5, fourth paragraph under “Embodiment 7”), which fall within the claimed temperature ranges.  Ding also teaches that he method includes: (3) after completing the cooling process, disconnecting the second and third circulation lines, discharging the seawater from the cooling tank through the seawater discharging port (corresponding to opening valve 18), opening the first valve to make the first circulation line communicating and starting the first circulation pump to make the antifreeze solution in the cold storage tank flow into the coil of the onboard refrigeration house so that a temperature of the onboard refrigeration house is kept at 0°C, which falls within the claimed temperature range, and transferring the captured catches to the onboard refrigeration house to maintain freshness (page 5, fifth paragraph under “Embodiment 7”).  Although Ding does not disclose the coil in the refrigeration house to be located along a wall, a skilled practitioner would readily recognize that the coil can have such a located upon viewing the arrangement of coils within the heat exchanger and the cold storage tanks in Figs. 1-4 as the coils in these areas are located along the wall, thereby rendering the location of a coil in the refrigeration house on a wall as obvious.  Although Ding does not disclose that about 50-80% of the antifreeze solution is added into the cold storage tank as recited in step (1), the claim does not disclose an actual amount of antifreeze solution or a source of the antifreeze solution, so it cannot be determined whether Ding suggests the recited amount of antifreeze solution.  However, determining an appropriate amount of antifreeze solution to use in the method is within the ambit of a skilled practitioner.  Also, Ding does not disclose using the empirical formula recited in step (2) to determine the necessary salt content or temperature of the seawater.  However, since Ding teaches that the seawater in the cooling tank has a temperature within the claimed range and that this seawater achieves a temperature within the core of the fish within the claimed temperature range, the seawater is considered to have the required salt content and temperature even without application of the empirical formula; therefore, the empirical formula is rendered obvious. 
Regarding claim 7, Ding teaches that there is a filter arranged between the cooling tank and the heat exchanger (corresponding to item 19 in Fig. 1 which is the same filter shown in Fig. 3).  Although Ding does not disclose the recited arrangement, the rearrangement of parts without modification in the operation of the apparatus is obvious. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). MPEP 2144.04.VI(C).
Regarding claim 12, Wei teaches an antifreeze solution [0051] comprising an edible alcohol (corresponding to ethanol [0041], [0181]), polypropylene glycol, glycerin (corresponding to glycerol) [0042], amino acids [0040], polysorbate-80 surfactant [0045], and water [0054].  Wang teaches the solution contains sodium chloride (column 3, lines 1-4) and calcium chloride (column 1, lines 42-45) while Ma teaches the solution comprises Antarctic krill protein hydrolysate having a molecular weight of 76 kDa (page 1, Abstract).
Regarding claim 13, Wei teaches an antifreeze solution [0051] comprising an edible alcohol (corresponding to ethanol [0041], [0181]), polypropylene glycol, glycerin (corresponding to glycerol) [0042], amino acids [0040], polysorbate-80 surfactant [0045], and water [0054].  Wang teaches the solution contains sodium chloride (column 3, lines 1-4) and calcium chloride (column 1, lines 42-45) while Ma teaches the solution comprises Antarctic krill protein hydrolysate having a molecular weight of 76 kDa (page 1, Abstract).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 2017/0295777) in view of Ding (CN 102009740A; cited by IDS; Google translation relied on for citations), Wang (US 4968520), Yugueros (US 2011/0039699), Chiba (US 2009/0054626), and Ma (Ma et al., “Thermal Hysteresis Activity of Antifreeze Protein from Antarctic Krill (Euphausia superba) by Differential Scanning Calorimetry Evaluation”, June 15, 2018,  Food Science, vol. 39, issue 11; Google translation relied on for citations), as evidenced by Open (“Glycerol”, 2009, Openwetware.org, https://openwetware.org/wiki/Glycerol) and LSU (“Ethyl Alcohol”, 2017, Louisiana State University (LSU), https://web.archive.org/web/20171226123940/http://macro.lsu.edu:80/HowTo/solvents/ethanol.htm) as applied to claim 1 above, and further in view of Yanan (Yanan et al., “Effect of eel head protein hydrolysates on the denaturation of grass carp surimi during frozen storage”, 2012, Procedia Engineering, vol, 27, pages 223-228).
Regarding claim 2, Chiba teaches that the Antarctic krill protein hydrolysate is based on Antarctic krill [0012] and is prepared by crude extraction of Antarctic krill protein [0056], hydrolyzing the protein in the crude extract (corresponding to the proteins being subjected to heat treatment, reduction treatment or thermal reductions treatment [0057]); and passing the solution through an ultrafiltration membrane [0056] while Ma teaches that the protein hydrolysate having the antifreeze ability has a molecular weight of 76 kDa (Abstract), which falls within the claimed average molecular weight range.  Although the prior art teaches that the protein is subjected to heat treatment at temperatures at or above 60°C to form the protein hydrolysate (Chiba [0057], it does not teach that papain is used to hydrolyze the protein.
However, Yanan teaches the production of antifreeze protein hydrolysates from aquatic species at a temperature of 65°C (page 224, paragraph under “2.2.2 Hydrolysate of hydrolyzed by two kinds of enzyme (TH)”) using papain (page 224, paragraph under “2.1 Materials”).
It would have been obvious for a person of ordinary skill in the art to have modified the method of the prior art by preparing the Antarctic krill protein hydrolysate using papain as taught by Yanan.  Since Chiba teaches that the method of producing the hydrolysate includes heat treatment [0057] and Ma teaches that the hydrolysate having the antifreeze ability has a molecular weight of 76 kDa (Abstract), a skilled practitioner would have been motivated to consult an additional reference such as Yanan in order to determine a suitable method of producing a hydrolysate having the recited average molecular weight.
Regarding claim 11, Wei teaches an antifreeze solution [0051] comprising an edible alcohol (corresponding to ethanol [0041], [0181]), polypropylene glycol, glycerin (corresponding to glycerol) [0042], amino acids [0040], polysorbate-80 surfactant [0045], and water [0054].  Wang teaches the solution contains sodium chloride (column 3, lines 1-4) and calcium chloride (column 1, lines 42-45) while Ma teaches the solution comprises Antarctic krill protein hydrolysate having a molecular weight of 76 kDa (page 1, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791